Exhibit 10.1

CDI CORP.

PERFORMANCE SHARES AGREEMENT

1. Grant of Performance Shares. The Company hereby grants to [recipient] a
target number of                  performance shares (“Performance Shares”),
with a maximum possible payout of up to one hundred and fifty percent of the
target number of Performance Shares. The maximum possible payout is dependent
upon the Company’s performance as set forth in Section 3. This Grant is subject
to the terms, definitions and provisions of the Plan, which is incorporated
herein by reference. In the event of a conflict between the terms of this
Agreement and the Plan, the Plan will prevail. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.

2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “CDI Stock” means CDI Corp. common stock, par value $.10 per share.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board.

(e) “Company”, as the context requires, means CDI Corp., CDI Corp. and its
Subsidiaries, or the individual Subsidiary of CDI Corp. which employs or retains
the Recipient.

(f) “Date of Grant” means                     .

(g) “Determination Date” means the date that the Committee approves the
calculation of the Company’s share price for the applicable period and such
meeting of the Committee shall occur within two months of the end of each
period.

(h) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Code.

(i) “Fair Market Value” shall mean the closing price of actual sales of CDI
Stock on the New York Stock Exchange (“NYSE”) on a given date or, if there are
no such sales on such date, the closing price of CDI Stock on the NYSE on the
last preceding date on which there was a sale. If CDI Stock is not then listed
on the NYSE, Fair Market Value shall mean (i) the per share closing price on any
other U.S. national securities exchanges on which CDI Stock is listed, (ii) if
not so listed and CDI Stock is publically traded on an inter-dealer quotation
system, the closing price on such system (or, if deemed appropriate by the
Committee, the average of high and low prices) and (iii) if not so listed or
traded, as determined by the Committee in compliance with Section 409A of the
Code.

(j) “Grant” means the grant of Performance Shares to the Recipient pursuant to
this Agreement.

 

1



--------------------------------------------------------------------------------

(k) “Plan” means the CDI Corp. Amended and Restated 2004 Omnibus Stock Plan, as
amended.

(l) “Retirement” means the Recipient’s leaving the employ of the Company:

 

  (i) on or after the date that the Recipient satisfies one of the following
combinations of age and years of service with the Company:

 

  •   60 years of age and 20 years of service;

 

  •   62 years of age and 15 years of service; or

 

  •   65 years of age and 5 years of service; or

 

  (ii) at such earlier date as may be approved by the Committee, in its sole
discretion.

(m) “Share Price Target” means the maximum simple moving average share price of
CDI Stock (based on closing share price) achieved over any consecutive sixty day
period during an applicable period.

3. Performance Contingency and Vesting.

(a) Up to a maximum of 150% of the target number of Performance Shares will vest
on the applicable Determination Date and will be settled in an equivalent number
of shares of CDI Stock based upon the Company’s achievement during the
applicable period of the Share Price Targets set forth below. The actual number
of Performance Shares that will vest on each of the dates described below will
be determined based on the Share Price Target achieved for the applicable
period, as follows:

 

  (i) Less than $28 per share: 0%;

 

  (ii) From $28 per share to $29.99 per share: 60% to 99.9% of the target number
of Performance Shares, with intermediate achievement interpolated on a straight
line basis;

 

  (iii) From $30 to $32 per share: 100% of the target number of Performance
Shares; and

 

  (iv) From $32.01 to $40 per share: 100.1% to 150% of the target number of
Performance Shares, with intermediate achievement interpolated on a straight
line basis.

(b) Second Year Vesting.

 

  (i)

In the event that in the immediate twenty-four month following the grant (the
“First Period”) the Company’s Share Price Target achieves the levels set forth
in Section 3(a)(ii), (iii) or (iv), then

 

2



--------------------------------------------------------------------------------

  one-half of the applicable achievement level (“First Period Achievement”) will
vest on the Determination Date immediately following the second year.

 

  (ii) In the event that a vesting occurs as a result of achievement during the
First Period and the Company’s Share Price Target achieves a minimum level of
$28 per share during the twelve month period immediately following the First
Period (the “Second Period”) but equal to or less than the First Period
Achievement, then one-half of the First Period Achievement will vest on the
Determination Date immediately following the third year.

 

  (iii) In the event that a vesting occurs as a result of achievement during the
First Period and the Company’s Share Price Target achieves a level greater than
the First Period Achievement during the Second Period, then the amount specified
in Section 3(a) for such achievement will vest less the number of shares
previously vested following the second year.

 

  (iv) In the event that a vesting occurs due to achievement during the First
Period and the Company’s Share Price Target does not reach $28 per share during
the Second Period, no additional shares will vest.

(c) Third Year Vesting. In the event that a vesting does not occur pursuant to
Section 3(b) and the Company’s Share Price Target achieves the levels set forth
in Section 3(a)(ii), (iii) or (iv), then the applicable number of shares based
on the achievement level will vest on the Determination Date immediately
following the third year.

(d) Share Price Protection. The Committee has the discretion to determine that a
CDI Stock share price increase was due to the influence of specific acquisition
speculation and not due to an announced acquisition agreement and, for purposes
of the Performance Shares, adjust the CDI Stock share price for such affected
dates as the Committee determines in its discretion.

(e) If any portion of the maximum number of Performance Shares that could have
vested do not vest following the Second Period because less than 100% of the
applicable Share Price Target was achieved, such unvested Performance Shares
shall be immediately forfeited for no consideration. Vested Performance Shares
will be settled in shares of CDI Stock as soon as administratively practicable
following the applicable vesting date, but in no event later than one month
following the applicable Determination Date. The number of shares of CDI Stock
delivered in settlement of the Recipient’s vested Performance Shares shall be
decreased in accordance with Section 5 below regarding tax withholding.
Immediately upon the termination of the Recipient’s employment or other service
relationship with the Company for any reason, the Recipient shall forfeit all
unvested Performance Shares for no consideration. Notwithstanding the
immediately preceding sentence, if the Recipient’s employment or other service
relationship with the Company terminates as a result of the Recipient’s death,
Disability

 

3



--------------------------------------------------------------------------------

or Retirement after the last day of a performance period but prior to the
Determination Date, any Performance Shares that would have vested on the
Determination Date shall immediately vest and be settled pursuant to the
schedule set forth above.

4. Dividend Equivalents. No dividends shall be paid with respect to the
Performance Shares. In lieu thereof, at such time as the Performance Shares are
settled in shares of CDI Stock, the Recipient will be credited with that number
of additional whole shares of CDI Stock that can be purchased (based on their
Fair Market Value on the vesting date) with the sum of the dividends that would
have been paid with respect to an equal number of shares of CDI Stock between
the Date of Grant and the vesting date. The number of shares of CDI Stock
payable to the Recipient with respect to dividends shall be decreased in
accordance with Section 5 below regarding tax withholding.

5. Tax Withholding. Unless the Company and the Recipient make other arrangements
to satisfy the Recipient’s withholding taxes, the number of shares of CDI Stock
to be delivered to the Recipient in settlement of vested Performance Shares
(including shares to be delivered in settlement of the accrued dividend
equivalents) shall be reduced by an amount equal to the minimum taxes
(including, without limitation, federal, state, local or foreign income or
payroll taxes) required by law to be withheld in connection with the settlement
of such Performance Shares and/or dividend equivalents. The portion of any
shares of CDI Stock withheld pursuant to the applicable tax laws shall be
determined by using the Fair Market Value of CDI Stock on the settlement date.

6. Nontransferablity of this Grant. The Performance Shares may not be
transferred, in whole or in part, except by will or the applicable laws of
descent and distribution.

7. Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock which may be acquired by the Recipient in connection with this Grant.

8. Awards Policy. This Grant is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. This Grant is also subject to clawback to the extent required
by Section 10D(b)(2) of the Securities Exchange Act of 1934, as amended, as
determined by the applicable rules and regulations promulgated thereunder from
time to time by the U.S. Securities and Exchange Commission.

9. Cancellation of Performance Shares and Repayment of Gains. Notwithstanding
any other provision of this Agreement, if the Committee determines that the
Recipient has entered into or intends to enter into competition with the Company
or any of its subsidiaries, the Committee may, in its discretion, at any time
during the term of the non-competition covenant, if any, in the employment
agreement, engagement agreement, “covenants and agreements” or similar document
between the Recipient and the Company which is being violated by such
competition: (a) cancel any Performance Shares granted to the Recipient and/or
(b) require the Recipient to transfer to the Company, for no consideration, all
shares of CDI Stock acquired by the Recipient in connection with this Grant
during the one-year period prior to the termination of the Recipient’s
employment or other service relationship with the Company, including any shares
of CDI Stock delivered in settlement of accrued dividend equivalents.

 

4



--------------------------------------------------------------------------------

10. Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or his personal representative shall be transferred in accordance with
all applicable laws, regulations or listing requirements of any national
securities exchange, and the Company may take all actions necessary or
appropriate to comply with such requirements including, without limitation,
restricting (by legend or otherwise) such CDI Stock as shall be necessary or
appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, and postponing the
issuance or delivery of any shares of CDI Stock. Notwithstanding any provision
in this Agreement to the contrary, the Company shall not be obligated to issue
or deliver any shares of CDI Stock if such action violates any provision of any
law or regulation of any governmental authority or any national securities
exchange. The Company may also condition the delivery of certificates (or book
entry issuance) for shares of CDI Stock upon the prior receipt from the
Recipient of any undertakings that it determines are required to ensure that the
issuance of such certificates (or book entry issuance) is in compliance with
federal and state securities laws.

11. Rights Prior to Issuance of Certificates. Neither the Recipient nor any
person to whom the Recipient’s rights shall have passed by transfer in
accordance with Section 6 shall have any of the rights of a shareholder
(including voting or dividend rights) with respect to any Performance Shares or
any shares of CDI Stock issuable in connection with the Performance Shares until
the date of issuance to the Recipient of a certificate (or book entry issuance)
for shares of CDI Stock.

12. Performance Shares Do Not Affect Employment Relationship. This Grant shall
not confer upon the Recipient any right to continue in the employ or service of
the Company, nor interfere in any way with the right of the Company to terminate
the employment or other service relationship of the Recipient at any time and
for any reason.

13. Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.

14. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions of the Plan. The Recipient
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of independent counsel prior to executing this
Agreement and fully understands all provisions relating to this Agreement. In
addition, by entering into this Agreement and accepting this Grant, the
Recipient acknowledges that: (a) this Grant is a one-time benefit and does not
create any contractual or other right to receive future grants, awards or other
benefits in lieu of grants; (b) the Recipient’s participation in the Plan is
voluntary; (c) this Grant is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
termination, bonuses, retirement benefits or similar payments; and (d) the
future value of CDI Stock is unknown and cannot be predicted, and the Recipient
is not, and will not, rely on any representation by the Company or any of its
personnel regarding the future value of CDI Stock (nor has any representation
been made).

 

5



--------------------------------------------------------------------------------

15. Execution of this Agreement. If the Recipient does not sign and return this
Agreement within 30 days following the Date of Grant, the Company is not
obligated to provide the Recipient with any benefit hereunder and may refuse to
issue shares of CDI Stock to the Recipient in connection with this Grant. If the
Recipient receives any shares of CDI Stock in connection with this Grant but has
not signed and returned this Agreement, he or she will be deemed to have
accepted and agreed to the terms set forth herein.

16. Miscellaneous. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its choice of laws provisions.
This Agreement may be amended only by written agreement between the Company and
the Recipient. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

CDI CORP.     RECIPIENT By:  

 

    Signature:  

 

Name:  

 

    Print Name:  

 

Title:  

 

    Date:  

 

 

6